Case 21-03411       Doc 4-1    Filed 03/17/21 Entered 03/17/21 14:07:14             Desc Exhibit A
                                         Page 1 of 12



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


In re:                                       )
Kuehl Companies,LLC                          )        Case No.21-03411
                                             )        Chapter 11
                Debtor.                      )        Honorable A.Benjamin Goldgar


           EMERGENCY MOTION FOR AUTHORITY TO PAY PREPETITION
      PAYROLL AND COMMISSIONS,EMPLOYEE AND RELATED EXPENSES
               AND TO SHORTEN REQUIRED NOTICE PERIOD

         Kuehl Companies, LLC,debtor-in-possession herein ("Debtor"), moves the Court

pursuant to 11 U.S.C. §§ 105(a) and 507 for authority to pay prepetition compensation, payroll

taxes, employee benefits and related expenses.

                                       I. BACKGROUND


         The Debtor commenced its Chapter 11 case on March 16, 2021 as Case Number 21-

03411. The Debtor is operating its business and managing its affairs as a debtor-in-possession

under 11 U.S.C. §§ 1107 and 1108. A detailed discussion of the Debtor's business operations is

attached to this Motion.


                                    H. RELIEF REQUESTED

         The Debtor requests entry of an order, pursuant to 11 U.S.C. §§ 105(a), and 507(a),

authorizing (a) the Debtor to pay prepetition wages, salaries, health benefits, and other benefits

which the Debtor pays to its full-time and part-time employees (collectively, "Emplovees") in

the ordinary course of its business, and to continue to honor its prepetition practices, programs

and policies with respect to the Employees (collectively, "Prepetition Emplovee Obligations"),

and(b) the Debtor's banks and other financial institutions to process, honor, and pay checks or
Case 21-03411   Doc 4-1   Filed 03/17/21 Entered 03/17/21 14:07:14   Desc Exhibit A
                                    Page 2 of 12
Case 21-03411   Doc 4-1   Filed 03/17/21 Entered 03/17/21 14:07:14   Desc Exhibit A
                                    Page 3 of 12
Case 21-03411   Doc 4-1   Filed 03/17/21 Entered 03/17/21 14:07:14   Desc Exhibit A
                                    Page 4 of 12
Case 21-03411   Doc 4-1   Filed 03/17/21 Entered 03/17/21 14:07:14   Desc Exhibit A
                                    Page 5 of 12
Case 21-03411   Doc 4-1   Filed 03/17/21 Entered 03/17/21 14:07:14   Desc Exhibit A
                                    Page 6 of 12
Case 21-03411   Doc 4-1   Filed 03/17/21 Entered 03/17/21 14:07:14   Desc Exhibit A
                                    Page 7 of 12
Case 21-03411   Doc 4-1   Filed 03/17/21 Entered 03/17/21 14:07:14   Desc Exhibit A
                                    Page 8 of 12
Case 21-03411   Doc 4-1   Filed 03/17/21 Entered 03/17/21 14:07:14   Desc Exhibit A
                                    Page 9 of 12
Case 21-03411   Doc 4-1   Filed 03/17/21 Entered 03/17/21 14:07:14   Desc Exhibit A
                                   Page 10 of 12
Case 21-03411   Doc 4-1   Filed 03/17/21 Entered 03/17/21 14:07:14   Desc Exhibit A
                                   Page 11 of 12
Case 21-03411   Doc 4-1   Filed 03/17/21 Entered 03/17/21 14:07:14   Desc Exhibit A
                                   Page 12 of 12
